DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered. 

Allowable Subject Matter
Claims 1-16 and 18-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Schwenger et al. (US 20110183787 A1), Takeuchi et al. (US 20050043124 A1), Cope (US 4055999 A), Tennis Warehouse University, Racquet Vibration Frequency Ranking, 4.30.2013, and Kulach et al. (US 20080190202 A1), Wallace (US 20150007634 A1), and Boyden (US 5406827 A), either singularly or in combination, fail to anticipate or render obvious a system to analyze vibration data, comprising: circuitry configured to identify a particular new sporting equipment that is recommended as a replacement and which has characteristics similar to the characteristics of the sporting equipment based on a plurality of different natural frequencies included in the second natural frequencies of the vibration data of the sporting equipment, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 21 is allowed because the closest prior art, Schwenger et al. (US 20110183787 A1), Takeuchi et al. (US 20050043124 A1), Cope (US 4055999 A), Tennis Warehouse University, Racquet Vibration Frequency Ranking, 4.30.2013, and Kulach et al. (US 20080190202 A1), Wallace (US 20150007634 A1), and Boyden (US 5406827 A), either singularly or in combination, fail to anticipate or render obvious a method of analyzing vibration data, comprising: identifying a particular new sporting equipment that is recommended as a replacement and which has characteristics similar to the characteristics of the sporting equipment based on a plurality of different natural frequencies included in the second natural frequencies of the vibration data of the sporting equipment, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 22 is allowed because the closest prior art, Schwenger et al. (US 20110183787 A1), Takeuchi et al. (US 20050043124 A1), Cope (US 4055999 A), Tennis Warehouse University, Racquet Vibration Frequency Ranking, 4.30.2013, and Kulach et al. (US 20080190202 A1), Wallace (US 20150007634 A1), and Boyden (US 5406827 A), either singularly or in combination, fail to anticipate or render obvious a non-transitory computer-readable medium encoded with computer-readable instructions thereon, the computer-readable instructions when executed by a computer cause the computer to perform a method comprising: identifying a particular new sporting equipment that is recommended as a replacement and which has characteristics similar to the characteristics of the sporting equipment based on a plurality of different natural frequencies included in the second natural frequencies of the vibration data of the sporting equipment, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865